Citation Nr: 1442925	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of gallbladder removal, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran had active duty service from November 1943 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is of record.

In September 2010 and May 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.

In May and August 2014, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in August 2014 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).

In correspondence received on May 22, 2014, the Veteran appeared the raise the issue of entitlement to service connection for a blood disease or a "blood bone disease" claimed as due to exposure to radiation during military service.  In correspondence received in August 2014, a private physician, S. Becdach, M.D., opined that the Veteran had MDS (myelodysplastic syndrome) diagnosed in January 2014 that "could be related to his radiation exposure during the war."  The issue of entitlement to service connection for a blood or hematological disorder, diagnosed as myelodysplastic syndrome, has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation as a participant of Operation CROSSROADS while serving aboard the USS Conserver in 1946. 

2.  The most probative evidence of record fails to establish that the Veteran has had cancer of the gallbladder.

3.  The most probative evidence of record fails to establish that the Veteran's non-radiogenic cholecystitis and residuals of gallbladder removal originated in service or until many years thereafter, or are otherwise related to service, to include as a result of exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for establishing service connection for residuals of gallbladder removal, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In April 2006, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the prior remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was invited in May 2011 and June 2012 letters to submit a more detailed medical opinion than the one he had previously submitted from Dr. Beach, which did not include any explanation for the conclusion.  The AOJ requested additional information regarding the Veteran's reported treatment at Fort Snelling after service.  Here, the Board observes that the Veteran has referred to receiving dental treatment at "Fort Snelling" after service, and in fact, his post-service dental treatment records from the VA Dental Clinic at Fort Snelling are associated with the claims file.  In this regard, the Board points out that "[i]n 1925 an executive order of President Calvin Coolidge transferred a 160-acre tract of land from the Fort Snelling Military Reservation and a Veterans Administration Facility was erected there."  See About Us, Our History, MINNEAPOLIS.VA.GOV, http://www.minneapolis.va.gov/about/history.asp (last visited Sept. 15, 2014).  The AOJ also attempted to obtain treatment records the Veteran identified from the Marion, Illinois VA Medical Center, records from the Social Security Administration, and clarifying opinions from the October 2010 VA examiner. 

The evidence of record contains the Veteran's service treatment and personnel records, post-service VA and private treatment records, historical information regarding the USS Conserver during Operation CROSSROADS in 1946 and Fort Snelling in Minnesota, lay statements and copies of photographs, and hearing testimony.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In October 2010, the Veteran was afforded a VA digestive examination and etiological opinions were proffered at the time of examination and subsequently by the October 2010 examining physician; the opinions were responsive to the questions set forth in the prior remands with respect to the claimed gallbladder disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the October 2010 VA examination report and associated medical opinions are adequate for adjudication purposes because the reports document the Veteran's symptomatology, contain necessary examination findings, and express medical opinions supported by a rationale.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.



Criteria & Analysis

The Veteran contends that he required surgical removal of his gallbladder due to exposure to ionizing radiation, particularly while serving aboard the USS Conserver and being present during atmospheric nuclear tests in connection with Operation CROSSROADS.  He relates that after the ABLE Test, he became so sick that he was flown to the Navy base at San Francisco and discharged from service three months early.  See Veteran statement, received Mar. 19, 2009.  He also testified that he was "having problems over there in the Bikini [Atoll], but I didn't know any difference," describing the problems as night sweats, headaches, "and stuff."  Hearing Transcript (Hr'g Tr.) 6-7, Aug. 13, 2010.  He described being out in the bay working at Bikini Atoll when "all of a sudden...they transferred me back to San Francisco," adding that he had orders to return to the United States.  Id. at 4-5.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown , 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, specific to radiation-exposed veterans, there are certain types of cancer that are presumptively service connected, including cancer of the gall bladder.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(2)(xii).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  "Radiogenic disease" means a disease that may be induced by ionizing radiation and includes "any other cancer."  38 C.F.R. § 3.311(b)(2)(xxiv).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  The term "atmospheric detonation" includes underwater nuclear detonations.  38 C.F.R. § 3.309(d)(3)(iii).

The term onsite participation means: (A) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests conducted by the United States, the term operational period means: (B) For Operation CROSSROADS the period July 1, 1946 through August 31, 1946.  38 C.F.R. § 3.309(d)(3)(v)(B).

The Veteran's service personnel records document his service aboard the USS Conserver from March 1946 until August 1946, including participation in the ABLE and BAKER Tests at Enyu Island, Bikini Atoll in July 1946, which were associated with Operation CROSSROADS.  The Board finds that the Veteran is a "radiation-exposed veteran."  38 C.F.R. § 3.309(d)(3).   
	
VA and private medical records, including VA examination reports, indicate that the Veteran underwent a gallbladder removal or cholecystectomy many after separation from military service.  The underlying issue in this case is whether the Veteran has a disease specific to radiation-exposed veterans or a radiogenic disease as claimed.  In this regard, the Veteran has asserted that he was diagnosed with cancer of the gallbladder, which caused the obstruction leading to cholecystitis with gangrene and perforation, thereby requiring cholecystectomy.

His service personnel records document that he was transferred in August 1946 to the West Coast Classification Center at U.S. Naval Receiving Station, Treasure Island, San Francisco "for a course of instruction, leave and re-assignment."  Neither the service personnel records nor his service treatment records reflect that he was transferred to San Francisco due to illness.  	

The Veteran's service treatment records are entirely silent for complaints, findings, diagnosis, or treatment for gallbladder, abdominal, or digestive problems.  In August 1946, he was examined and found qualified for transfer.  On separation examination in February 1947, there was no recent weight gain or loss (he weighed 10 pounds more than on entrance examination in November 1943), and the abdomen and viscera (internal organs) were reported as normal.

The Veteran's first claim for VA benefits was received in November 1948.  On his application, he denied having ever filed a claim for VA compensation benefits.  He sought VA dental treatment and the claim was granted.  Dental records dated in April 1949 from the VA Outpatient Dental Clinic at Fort Snelling are associated with the claims file.

His second claim for VA benefits was received in March 1977.  He claimed entitlement to nonservice-connected pension benefits on the basis of a back injury, indicating that he had worked as an underground mechanic for the past nine years and last worked in January 1977.  In support of his claim, he submitted a February 1977 report of a neurological evaluation performed by D. Schreiber, M.D., in December 1976.  The report describes an October 1975 workplace injury with resulting severe back pain and right leg weakness, among other complaints.  The report also documents that the Veteran provided a past history that included a cholecystectomy (gallbladder removal) in 1965, a herniorraphy in 1972, and a history of kidney stones since 1973.  Dr. Schreiber concluded that the Veteran had compression fractures with spinal cord compression and myelopathy as a result of the industrial accident and opined that the disability would progress if the Veteran continued to work.  The Veteran's VA claim was granted in an April 1977 rating decision.

In July 1977, the Veteran notified VA that he was in receipt of disability benefits from the Social Security Administration (SSA).  He enclosed a June 1977 Social Security Award Certificate, which indicated that he was entitled to disability benefits, effective June 1977.  VA attempted to obtain the records associated with the claim for SSA disability benefits and received notice from SSA in October 2010 that the medical records had been destroyed.  However, the Board finds that in light of the October 1975 workplace injury, the contemporaneous medical evidence regarding the injury and back disability, and the Veteran's contemporaneous claim for nonservice-connected pension benefits for a back injury, it is reasonable to infer that the SSA disability benefits were sought and awarded in 1977 on the basis of the workplace injury and resulting back disability.

In October 1981, the Montgomery RO notified the Veteran that his pension benefits would be withheld because he had not returned an income and dependency status report.  In January 1983, the RO received the Veteran's claim to reopen his nonservice-connected pension benefits; he reported that his Social Security benefits had been terminated.  An October 1982 Social Security Termination Notice documents that he was determined to be no longer disabled.  In support of his claim for VA pension benefits, the Veteran submitted an October 1982 report from Dr. Schreiber, which described the most recent neurological evaluation in June 1982.  The report detailed the progression of the Veteran's low back disability with associated neurological problems of the lower extremities.  Nonservice-connected pension benefits were granted in a February 1983 rating decision.

The present claim was received in November 2005.  In his application for VA monetary benefits, the Veteran indicated that he had a second period of active service from July 1949 to December 1952, entering service at Minneapolis, Minnesota and leaving service at Fort Snelling, Minnesota (also in Minneapolis).  He claimed entitlement to service connection for "gallbladder removed" and indicated that he was treated in [19]56 at Holder Hospital in Illinois, but that the hospital had been torn down.  He reported that he was exposed to ionizing radiation at Nagasaki/Hiroshima, with the last exposure in 1946 and that the exposure damaged his gallbladder.  An Honorable Discharge certificate enclosed with his claim reflects that he had service with the United States Army Reserve from July 1949 to December 1952.

An August 2005 report of an ultrasound of the abdomen documents that the gallbladder is surgically absent.

Treatment records from the Birmingham VA Medical Center (VAMC) dated from January 2005 to February 2011 are associated with the claims file.  During a June 2005 primary care visit, the Veteran identified his past medical history to include hypertension and back pain.  Among a list of past medical history/active problems in a December 2005 primary care note is cholecystectomy.  The records do not document a history of gallbladder cancer.  

In an April 2006 VCAA letter, the RO asked the Veteran whether his gallbladder was removed because of cancer.  One week later, the RO received private medical records dated in July 2004 that were pertinent to a lumbar spine surgery.  A medical history was obtained prior to administering anesthesia; one section of the history requests the patient to identify general problems including with the gallbladder.  The Veteran did not identify past or current gallbladder problems.

In November 2006 correspondence, the Veteran stated that he was involved with cleaning up the salvage from the atomic bomb testing area while aboard the USS Conserver.  He reported that he went to VA in Illinois after separation from service and was told "to go home and die."  He continued to assert that he had his gallbladder removed due to radiation.

The claim for service connection for residuals of gallbladder removal was denied in a January 2007 rating decision.  Within one year of the denial, the Veteran submitted an application in April 2007 to reopen the claim for service connection for gallbladder removal due to exposure to "chemicals and radiation."  In a March 2007 letter, D. Beach, M.D., opined that the Veteran's "health problems with his gallbladder...could have been due to his exposure to chemicals and radiation in the military."  The July 2007 rating decision confirmed and continued the previous denial.  The RO explained that there was no evidence showing that the Veteran had a condition that can be associated with exposure to chemicals or radiation; the opinion from Dr. Beach did not hold significant weight because he did not provide any rationale for his statement; and there was no evidence that the Veteran's gallbladder was removed due to cancer.

In support of his claim, the Veteran submitted a letter addressed to him and a statement dated in November 2007, both from R. Maulding, M.D., and received by VA in February 2008.  In the letter addressed to the Veteran, Dr. Maulding described "putting things off...as time goes on" and stated that he did not know whether his letter would help, noting that "if it was about horses - saddles - milling machines - lathes or such I would have had better answers."  He indicated that Holden Hospital, Rossiter, and J. McGowan were gone and that he no longer thought much about medicine.  He closed the letter by mentioning his hobby and telling the Veteran he would like to see him someday.   

In the November 2007 letter, Dr. Maulding related that the Veteran "was seen by me in 1970 with symptoms of acute abdomen" and was admitted to Holden Hospital.  He reported that he assisted Dr. J. McGowan with emergency surgery at which time a cholecystectomy was performed.  He stated that the gallbladder was gangrenous and had perforated; therefore, the site was drained.  He indicated that the specimen was sent to the pathologist, Dr. Rossiter, and follow up was unknown.  He did not offer an etiology regarding the "symptoms of acute abdomen" or mention the Veteran's military service.

In his notice of disagreement received in May 2008, the Veteran noted that he had "submitted additional evidence from Dr. Maulding which showed my gallbladder was removed and sent to a pathologist."  He stated that he had proven he was exposed to radiation and that cancer of the gallbladder was due to radiation.  He asked VA to "realize that I [was] exposed and had cancer."  In his March 2009 substantive appeal, he again asserted that he had gallbladder cancer and that Drs. Maulding and Beach "both provided medical opinions stating that current health problems of gall [b]ladder due [sic] to radiation in service."

In a statement accompanying his substantive appeal, the Veteran reiterated that he had been becoming "sicker and sicker" in the Navy and when he went to the VA in Marion, Illinois, he was told that he had "radiation disease with no cure, to go home, and [he would] probably die.  That was the first time I filled out an application for Disability for Service Connected."  He stated that he moved from Illinois to Minnesota and applied a few times for "disability" and "at Fort Snelling [at the Minneapolis VA HCS] they did work on my eyes, teeth, and hearing."  He indicated that "several years later" he moved back to Illinois and had to have his "gallbladder removed because of cancer."

In August 2010, the Veteran testified that he started getting symptoms of gallbladder problems, which he identified as "pains in the side" in the 1950s and that he had his gallbladder removed in 1970.  He recalled that the first doctor to identify something wrong with his gallbladder was in 1970 "when it busted" or ruptured.  When asked whether he was diagnosed with gallbladder cancer, he replied, "They just told me they had to cure me of the infection that that [rupture] caused, until they could operate on me."  He testified that he was "in the hospital a couple of weeks until the infection went away, and then they operated on me, and I never did know what they had to say about my gallbladder because I didn't ask any questions or nothing at the time."  He believed that his current symptoms of night sweats were related to his gallbladder removal, but acknowledged that a doctor had not indicated such a relation.  He also testified that Dr. Maulding was 86 years old and "half the time I don't think he remembers way back there in 30 to 40 years ago." 

The Veteran was afforded a VA digestive conditions examination in October 2010.  He stated that since his cholecystectomy was performed approximately in 1970, he has had approximately once per week crampy abdominal pain followed by diarrhea, which resolves the discomfort.  He denied any burning epigastric pain, food intolerance, or weight loss.  Following a review of the claims file and physical examination, the diagnosis was gangrenous gallbladder, status post excision with mild symptoms of weekly crampy abdominal pain and diarrhea, which is likely as not related to his cholecystectomy and being without a gallbladder.  The examining physician remarked that some patients have chronic symptoms after the removal of their gallbladder.  

Regarding the etiology of the gangrenous gallbladder, the examiner explained that anything that obstructs the gallbladder could cause cholecystitis and infection, resulting in gangrene.  The examiner elaborated that by far the most common cause [obstruction, causing cholecystitis and infection] is gallstones; however, it is theoretically possible and has been observed that tumors of the gallbladder can obstruct and cause cholecystitis.  The examiner indicated that without pathology, it was impossible for her to say with any certainty the etiology of his cholecystitis.  However, she explained that "typically, gallbladder tumors that cause symptoms are cancerous and often have had extensive spread prior to diagnosis, but this does remain a possibility."  The examiner summarized that by far the more likely scenario would be that his cholecystitis and gangrenous gallbladder requiring excision were due to cholecystitis or gallbladder leading to inflammation.  In light of this reasoning, the examiner opined that more likely than not the Veteran's cholecystitis and residuals of gallbladder surgery were not related to ionizing radiation exposure, but that possibility remained and in the absence of pathological evidence, which is not currently available, there was no way to say with absolutely.

In response to a March 2011 supplemental statement of the case (SSOC), the Veteran stated in April 2011 correspondence that he "distinctly remembered [he] was told after the surgery [he] DID NOT have gallstones because that is what everyone expected."  (Emphasis in original).  He asserted that the doctors and nurses "were upset and kept [him] in the Hospital a long time because of the results of the tests," adding that he had no access to those tests or records because the Hospital had closed and the doctors were dead.

In May 2011, the Board remanded the claim, in part, to seek clarification from the October 2010 VA examiner.  The Board asked the examiner to consider the Veteran's assertion that gallstones were not found, his assertion that he had cancer of the gallbladder, and to provider more detailed reasoning to support the October 2010 conclusion that the Veteran's cholecystitis and residuals of gallbladder surgery were not related to ionizing radiation.

In a June 2011 addendum report, the October 2010 VA examiner indicated that she had again reviewed the Veteran's claims file, including the statement from the physician who assisted in the surgery and verified that the gallbladder was gangrenous but no pathology was available (Dr. Maulding).  In rendering the June 2011 opinion, the examiner acknowledged the Veteran's assertions that he distinctly remembered being informed that he did not have gallstones and that he had cancer of the gallbladder.  The examiner reiterated that in the absence of pathology, she would have to resort to speculation to provide an opinion as to the definite cause of his gangrenous gallbladder and status post excision.  

However, the examiner again noted that by far the most common cause of gangrenous gallbladder is obstruction with infection.  She indicated that it was "theoretically possible that gallbladder or cancer of the common bile duct system caused obstruction; however, it is extremely unlikely and also this Veteran would have been unlikely if it had been due to a carcinoma to have had such a good long term survival."  Regarding the incidence of gallbladder cancer, the examiner observed that the Veteran's surgery occurred at approximately age 44 [assuming the surgery occurred in 1970].  She explained that in terms of cancers of the gallbladder and bile duct, 75 percent of the people diagnosed with this disorder are older than 65.  She emphasized that it is an "extremely uncommon type of cancer," being "far more common in females with a 3:1 ratio of females than males in occurrence" and "far more common among Native American and Hispanic populations."  

The examiner also discussed survival rates, noting that "in the best case scenario with early diagnosis, the five-year survival is in the range of 15 [percent] to 20 [percent]."  The examiner stated that with more advanced disease, as one would anticipate would be present if it caused obstruction of the gallbladder or bile duct, the survival rates are exceedingly smaller.  Far more common, and by far the most common cause of gallbladder obstructions that leads to the subsequent gangrene and perforation, is obstruction by gallstones.  Also, any patient who has such severe gallbladder pathology and infection would have a life-threatening infection at that time, be extremely ill and would be unlikely to have clear recall of many events.  The examiner commented that the Veteran did report a long and stormy hospitalization.  Finally, the examiner indicated that she was unable to identify in review of the medical literature any increased risk of gallbladder gallstone risks in those exposed to ionizing radiation.

In a second addendum opinion report dated in November 2012, the October 2010 examining physician indicated that she had reviewed the Veteran's claims file a third time.  She opined that the Veteran's requirement for cholecystectomy and any residual from such surgery was less likely than not related to his military service, to include exposure to ionizing radiation.  In support of her conclusion, the examiner first addressed the Veteran's distinct recollection of being told that he did not have gallstones, explaining that at times gallstones or sludge causing obstruction of the biliary tract are not identified at the time of surgery.  She indicated that there is also a condition of "acalculous cholecystitis," which is "strongly associated with gall bladder gangrene and perforation, which occurs in 10 percent of outpatients requiring cholecystectomy which occurs in the absence of any gall stones (thus the acalculous designation)."  The examiner reported that acalculous cholecystitis has no recognized association with prior radiation exposure.  In summary, the examiner identified more likely causes of cholecystitis, other than gallstones, which the Veteran recalled not having.

Next, the examiner commented that she had previously noted the reasons that the Veteran's gallbladder gangrene and perforation were extremely unlikely to have been due to cancer of the biliary tract including the extraordinary unlikelihood of long-term survival.  She added that it was also very unlikely that Dr. Maulding recalled the details [in 2007] of the Veteran's gangrenous and perforated gallbladder 27 years after surgery [] when he wrote the letter, but did not recall the diagnosis of the biliary cancer.  The examiner emphasized that gallbladder cancer was a very unusual diagnosis, unlikely to be forgotten, which the Veteran alleges was the cause of his gallbladder problem requiring surgery.  Finally, the VA examiner reported that there was no limitation of medical knowledge that influenced the opinions stated.  

In May 2013 correspondence, the Veteran explained that although Dr. Maulding was part of his surgery team, he was an anesthesiologist and not privy to the pathology during and after the surgery.

In August 2014 correspondence, the Veteran pointed out "maybe the most important thing."  He stated that the recently submitted medical evidence regarding January 2014 bone marrow tests did show cancer cells in his bones and believed that this information may help VA make a decision.  The Board has reviewed the evidence and finds that it is not pertinent to the gallbladder issue on appeal.  The records indicate that a bone marrow biopsy was indicated due to anemia.  The records do not relate to the gallbladder, document a prior history of any gallbladder cancer, or suggest that any bone cancer metastasized from any gallbladder cancer more than 40 years earlier.

Having reviewed the entire claims file, the Board finds that service connection for residuals of gallbladder removal is not warranted.  

Initially, the Board acknowledges that the Veteran is competent to describe symptoms of gallbladder problems such as abdominal pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, he is not competent to provide a medical diagnosis regarding a gallbladder disorder or to determine the etiology, including on the basis of exposure to ionizing radiation, of a claimed gallbladder disorder as such matters require medical expertise and diagnostic testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on these points.

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  As in this case, the Veteran is not competent to state that his gangrenous and perforated gallbladder, status post cholecystectomy, is medically related to his military service, including exposure to ionizing radiation, as such requires medical expertise.  

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Having reviewed the evidence of record, the Board does not doubt that the Veteran had a cholecystectomy (gallbladder removal surgery).  This fact is verified by the August 2005 ultrasound of the abdomen, which shows surgically absent gallbladder.  However, the Board finds that both the Veteran's recollection of when his gallbladder was removed and his remote assertion in May 2008 and subsequently that he had cancer of the gallbladder are mistaken and/or not credible.

Here, his various statements cite three different dates for the surgery: he told Dr. Schreiber in 1977 that he had a cholecystectomy in 1965; in his November 2005 claim he stated that the surgery was performed in 1956; and more recently he (and Dr. Maulding in November 2007) stated that the "emergency surgery" took place in 1970.  The Board finds that the 1965 date given to Dr. Schreiber in 1977 is most reliable because that date was provided more contemporaneously in time to the actual surgery, whether it was in 1956, 1965, or 1970.  In this regard, the Board finds it possible that the Veteran may have simply transposed the "5" and "6" when he wrote "1956" on his claim for service connection in November 2005 and possibly intended to write "1965," consistent with his earlier medical history provided to Dr. Schreiber.  

Turning to the issue of whether the Veteran has had cancer of the gallbladder, for the reasons discussed below, the Board finds that the Veteran's remote statements suggesting that he had cancer of the gallbladder are not credible.  First, and foremost, private and VA medical evidence of record does not reflect objective evidence of gallbladder cancer or a reported subjective history of gallbladder cancer.  The Board finds that these medical records, dating from February 1977 and later, are relevant to the issue of whether he had gallbladder cancer, and for many reasons the Board finds it reasonable to infer, that he did not have gallbladder cancer.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).

Considering the gravity of a cancer diagnosis and the fact that gallbladder cancer in particular is "a very unusual diagnosis," the Board finds that an ordinary lay person would report his history of cancer to other medical care providers when asked about medical history and that an ordinary lay person would not forget to mention his history of cancer for several decades to his physicians.  Here, the Veteran mentioned having a cholecystectomy as early as 1977; however, he did not mention any history of gallbladder cancer until after his claim for VA monetary benefits was twice denied, and at that time in May 2008 he reported a history of gallbladder cancer to VA benefits personnel rather than to any treating physicians.  Based on the existing medical evidence, which reflects that the Veteran did not report any history of cancer of the gallbladder and which does not reflect objective evidence of gallbladder cancer, the Board reasonably infers that the Veteran has not been diagnosed with gallbladder cancer.

Second, the Board finds that the Veteran's statements regarding when cancer was diagnosed are inconsistent, further diminishing the credibility of his assertion that he had gallbladder cancer.  Although the RO specifically asked in an April 2006 VCAA letter whether his gallbladder was removed because of cancer, the Veteran did not mention having cancer of the gallbladder until May 2008, two and a half years after filing his claim for gallbladder removal and after two RO decisions denying the claim.  

In May 2008 when he first mentioned having had gallbladder cancer, he indicated that his gallbladder was sent to a pathologist after his surgery.  However, in March 2009 correspondence, he stated that he had his "gallbladder removed because of cancer."  The former statement suggests that he learned of gallbladder cancer after it was removed and sent to pathology; the latter statement suggests that he already knew he had cancer prior to having his gallbladder surgically removed.  Furthermore, the suggestion that he had his gallbladder removed because of cancer is contradicted by his testimony in August 2010 that he first learned about having any gallbladder problem "when it busted" or ruptured.  

Third, the evidence of record plainly reflects that the Veteran had knowledge of and experience over many years with the process for applying for VA benefits, and the Board finds it curious that he either did not apply for service connection for cancer of the gallbladder earlier, or claim entitlement to service connection for residuals of gallbladder cancer rather than gallbladder removal when he did submit his claim in November 2005.  For example, he sought dental treatment benefits in 1948, nonservice-connected pension benefits in 1977, he notified VA regarding changes in his SSA income, and he reapplied for nonservice-connected pension benefits in 1983.  Given his history of previously applying for VA benefits along with his recent assertion that a VA doctor in Marion, Illinois told him shortly after separation from service that he had "radiation disease" and should "go home and die," a reasonable person would expect that the Veteran would promptly apply for VA benefits for disability associated with his radiation exposure.  Similarly, if the Veteran did have cancer of the gallbladder, one would expect that he would apply for service connection for such cancer of the gallbladder upon learning of the diagnosis, especially given his familiarity with the process for obtaining VA benefits.

In conclusion, based on the Veteran's apparent difficulty recalling when he had his gallbladder removed, the lack of documentation of gallbladder cancer or a history of gallbladder cancer among treatment records more contemporaneous in time to his alleged cancer, his varying assertions regarding when he learned that he had cancer, his knowledge of the process for applying for VA benefits, and the VA examiner's explanations regarding the low survival rate among people diagnosed with gallbladder cancer, the Board finds the assertion that the Veteran was diagnosed with cancer of the gallbladder is not credible and is unsupported by the record.  

Turning to the medical opinion evidence, the Court has held that the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Finally, the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the medical opinions rendered by the October 2010 VA examining physician are persuasive and probative evidence against the claim for service connection for residuals of gallbladder removal because the opinions were based on a review of the claims file, a thorough physical examination, consideration of the Veteran's assertions, and were supported by articulated medical explanations that are consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Here, the examining physician concluded that the Veteran had an obstruction of the gallbladder, which caused cholecystitis and infection resulting in gangrene.  The Board notes that "cholecystitis" is defined as "inflammation of the gallbladder" and "acute cholecystitis" is defined as "a form usually due to obstruction of the gallbladder outlet, with signs ranging from mild edema and congestion to severe infection with gangrene and perforation."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 352 (30th ed. 2003).  

Addressing the etiology of the underlying obstruction, the examiner believed that gallstones, which are the most common cause of obstruction, were more likely cause of the Veteran's obstruction rather than tumors or gallbladder cancer.  While the examiner acknowledged the Veteran's recollection of being told that he did not have gallstones, the examiner supported the conclusion that the Veteran may have been mistaken and was unlikely to have had a clear recall of many events during his hospitalization.  She noted the Veteran's gallbladder obstruction with subsequent gangrene and perforation and characterized such pathology and infection as "severe" and "life-threatening."  She commented that the Veteran had described a "long and stormy hospitalization," requiring treatment of the infection before surgery could be performed.  Indeed, he reported a two-week hospitalization.  The examiner also explained that such a patient would be extremely ill and would unlikely be able to recall many events.  

The Board finds that the examiner's explanation of the likely cause of obstruction is persuasive and adequately explains why the Veteran may have been mistaken with regard to his recollection of being told he did not have gallstones.  Even so, the VA examiner also explained that it was possible that the Veteran was incorrectly told he did not have gallstones because at times gallstones or sludge causing obstruction of the biliary tract are not identified at the time of surgery.  Alternatively, the examiner indicated that a condition of "acalculous cholecystitis," which is "strongly associated with gall bladder gangrene and perforation" also could have explained why the Veteran was reportedly told he did not have gallstones.

The Board finds that the conclusions of the October 2010 VA examiner, including in the addendum opinions, are consistent with and supported by the remaining evidence of record, particularly the Veteran's testimony that he first learned that he had a gallbladder problem upon its rupture.  Moreover, the examiner's conclusion that the Veteran most likely had an obstruction that resulted in "life-threatening" gangrene and perforation appears to be consistent with Dr. Maulding's report that the Veteran was seen with symptoms of "acute abdomen" and the medical definition of "acute cholecystitis."

The Board acknowledges the examiner's comments that she was unable to conclude with "absolute certainty" whether the etiology of the Veteran's cholecystitis and residuals of gallbladder surgery were related to ionizing radiation exposure.  However, the Board finds that the examination report and medical opinions are adequate for deciding the claim.  See 38 C.F.R. § 4.2 (2013); see also Barr, 21 Vet. App. at 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board emphasizes that "absolute certainty" is not the required standard.  Rather, only an equipoise standard ("at least as likely as not" or "50 percent or greater probability") is required to conclude that the Veteran's gallbladder problems and removal were related to military service.  In this regard, the Board finds that the examiner detailed a well-reasoned explanation as to why it was "more likely than not" that the Veteran's cholecystitis (inflammation of the gallbladder) more likely arose from an obstruction by gallstones or sludge or as a result of acalculous cholecystitis, than the Veteran's assertion that the obstruction was due to gallbladder cancer, especially given the "exceedingly smaller" survival rates "with more advanced disease, as one would anticipate would be present if it caused obstruction of the gallbladder or bile duct." 

In conclusion, the Board finds, consistent with the opinion reports of the October 2010 VA examiner, that the Veteran was not diagnosed with cancer of the gallbladder, but instead had gallstones or sludge causing obstruction of the biliary tract that were not identified at the time of surgery or acalculous cholecystitis, which is strongly associated with gallbladder gangrene and perforation, according to the VA examiner.     

With regard to the various theories of entitlement as described above, the Board has concluded that the preponderance of the evidence weighs against a finding that the Veteran was ever diagnosed with cancer of the gallbladder.  None of the other identified gallbladder disorders, such as gallstones, obstruction of the biliary tract, acalculous cholecystitis, or gangrenous or perforated gallbladder, is listed as a disease entitled to presumptive service connection under 38 C.F.R. § 3.309(d).  See also 38 U.S.C.A. § 1112(c)(2) (West 2002 & Supp. 2013).  As such, the Board need not consider whether presumptive service connection based on ionizing radiation exposure is warranted.  Similarly, the special development procedures provided in 38 C.F.R. § 3.311 are also not for application because none of his possible gallbladder disorders is listed as a radiogenic disease.  The record also does not contain any scientific or competent medical evidence that indicates the Veteran's gallbladder disorder, which does not include cancer, might be etiologically related to ionizing radiation exposure.  As such, the evidence fails to show that the Veteran has a "radiogenic disease" as defined by VA law and regulations.  See 38 C.F.R. § 3.311(b).

Thus, it appears that the evidence must establish direct service connection under 38 C.F.R. § 3.303 for the Veteran to prevail in his claim.  See also Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Applicable law and regulations provide that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In reviewing the record for an onset of gallbladder symptoms, the Board reiterates that the Veteran's service treatment records are entirely silent for complaints, findings, diagnosis, or treatment for gallbladder, abdominal, or digestive problems.  He testified in August 2010 that his gallbladder symptoms of pains in his side started in the 1950s, after separation from active duty service.  However, he also testified and described in other statements that he did not know he had any gallbladder problem until he sought treatment for acute abdominal pain in 1965 or 1970 and a doctor informed him that his gallbladder ruptured and required surgery.  Moreover, the most competent and persuasive post-service medical evidence regarding the onset of gallbladder problems is the February 1977 report of a neurological evaluation performed by D. Schreiber, M.D., in December 1976, during which the Veteran provided a past history that included a cholecystectomy in 1965, approximately 18 years after separation from service.  The passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Also, because there was no objective evidence of gallbladder or abdominal problems during service, no subjective reports of such problems during service, and the Veteran variously described an onset of symptoms beginning and continuing since the 1950s versus beginning acutely at the time of his gallbladder rupture and cholecystectomy years after service, the Board finds that the medical and lay evidence does not reflect a continuity of symptomatology of gallbladder problems since military service until his surgery many years later that would support the Veteran's claim for service connection.  Furthermore, the Veteran's statements suggestive of an acute onset of abdominal pain, consistent with the acute nature of the gallbladder rupture and Dr. Maulding's purported recollection of "symptoms of acute abdomen" in 1970, tend to weigh against a conclusion that the Veteran's cholecystitis was incurred in service.  

The Board also considered the March 2007 medical opinion from D. Beach, M.D., who opined that the Veteran's problems with his gallbladder could have been due to his exposure to chemicals and radiation in the military.  However, the Board finds that the medical opinion is entitled to no probative value because it was not supported by any articulated medical rationale or explanation.  Nieves-Rodriguez, 22 Vet. App. at 302-04.  

In summary, the Board accepts the October 2010 VA examiner's medical opinions as being the most probative medical evidence on the subject regarding the cause of the Veteran's obstruction and cholecystitis, as such was based on a review of all available historical records and contains explanations for the medical conclusions that are consistent with and supported by the records.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiner was aware of the Veteran's recollection that he was told he did not have gallstones and at some point was informed that he had gallbladder cancer, but concluded that the Veteran likely did have either gallstones or obstruction due to sludge, or acalculous cholecystitis.  The Veteran's remote assertions that cancer of the gallbladder caused the obstruction leading to his gallbladder removal are outweighed by the medical evidence and opinions of the VA medical examiner.

The question involved regarding causation is medical in nature.  As discussed above, the negative medical opinions of the VA examiner are probative, persuasive evidence against the claim.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for residuals of a gallbladder removal, or cholecystectomy.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of gallbladder removal is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


